                                                                                                        FILED
                                                                                               2019 Sep-30 AM 09:05
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

OLLIE JUNIOR SMITH,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   Case No.: 5:19-cv-00948-RDP-JEO
                                                  )
ALABAMA DEPARTMENT OF                             )
CORRECTIONS, et al.,                              )
                                                  )
       Defendants.                                )

                                            ORDER
       On June 21, 2019, the undersigned ordered the plaintiff to pay an initial

partial filing fee of $37.50 and to sign and return the Prisoner Consent Form

attached to that order within thirty (30) days. 1 (Doc. 3 at 2). The undersigned

warned the plaintiff that failure to comply with the order within the prescribed time

may result in dismissal of the complaint without further notice. (Id.). More than

thirty days elapsed, and the plaintiff failed to comply with or respond to the order.

       On July 29, 2019, the undersigned entered a report recommending this

action be dismissed without prejudice for the plaintiff’s failure to prosecute. (Doc.

4). On August 8, 2019, the plaintiff filed objections to the report and

recommendation. (Doc. 5). The plaintiff alleged he never received a Prisoner

1
       The report and recommendation incorrectly stated that the plaintiff was ordered to pay an
initial partial filing fee of $9.31. (Doc. 4 at 2). However, his prison account balance for the
previous six months was $9.31. (Doc. 3 at 1). The plaintiff’s initial partial filing fee was $37.50.
(Id.).
Consent Form or “any paperwork stating that he is to pay a partial filing fee.”

(Doc. 5).

      On August 12, 2019, the undersigned directed the Clerk to resend the

plaintiff a copy of the June 21, 2019 order and ordered him to pay an initial partial

filing fee of $37.50 and return the Prisoner Consent Form to the court within

twenty days. (Doc. 6). On September 11, 2019, the plaintiff returned a signed

Prisoner Consent Form and notified the court that he had been released from

prison. (Docs. 7, 8).

      Based on the foregoing, the undersigned WITHDRAWS the report and

recommendation entered July 29, 2019, recommending this action be dismissed for

failure to prosecute.

      DATED this 28th day of September, 2019.



                                       _________________________________
                                       JOHN E. OTT
                                       Chief United States Magistrate Judge




                                          2
